Freddie Mac Loan Number: 940963698

When Recorded Mail to:
Sameer Upadhya, Esq.
Krooth & Altman LLP
1850 M Street NW
Suite 400
Washington, DC 20036

ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT is made effective as of the 24th day of August, 2007,
by and among FS TOWNE CROSSING, L.P., a Texas limited partnership (“Original
Borrower”), BOWLER HOLDINGS, L.C., a Utah limited liability company (“Bowler”),
FOUNTAIN GREEN, L.C., a Utah limited liability company (“Fountain Green”),
APARTMENT REIT TOWNE CROSSING, LP, a Texas limited partnership (“New Borrower”),
and the FEDERAL HOME LOAN MORTGAGE CORPORATION (“Noteholder”) and is
acknowledged and consented to by WENDELL A. JACOBSON (“Original Guarantor”).

RECITALS



  A.   Original Borrower obtained a mortgage loan (the “Loan”) from KeyCorp Real
Estate Capital Markets, Inc., an Ohio corporation (“Original Lender”), which
loan is secured by certain Land and Improvements (the “Property”), located in
Mansfield, Tarrant County, Texas. The Land is more particularly described in
Exhibit A, attached to this Agreement.



  B.   Original Borrower executed a promissory note evidencing the Loan, dated
as of October 31, 2005, in the original principal amount of $15,760,000.00,
payable to Original Lender (the “Note”). The Original Guarantor guaranteed
payment of certain amounts due under the Note by executing a Guaranty –
Multistate dated as of October 31, 2005 (the “Original Guaranty”).



  C.   To secure repayment of the Loan, Original Borrower executed and delivered
to Original Lender a Multifamily Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing (the “Security Instrument”) of even date with the
Note, which is recorded in the Official Records in the County of Tarrant, State
of Texas (the “Land Records”) in/under Instrument Number D205323652. Any
capitalized terms used in this Agreement and not defined shall have the meaning
ascribed to them in the Security Instrument.



  D.   The Note, Security Instrument and any other document executed by Original
Borrower in connection with the Loan that will be assumed by New Borrower, all
as listed on Exhibit B to this Agreement, are referred to collectively in this
Agreement as the “Loan Documents”.



  E.   Original Lender endorsed the Note to the order of the Noteholder and by
instrument dated as of October 31, 2005 filed for record on October 31, 2005 in
the Land Records in/under Instrument Number D205323653 sold, assigned and
transferred all right, title and interest of the Original Lender in and to the
Security Instrument and the Loan Documents to the Noteholder. The Noteholder is
now the owner and holder of the Note and the Loan is serviced by KeyCorp Real
Estate Capital Markets, Inc., an Ohio corporation (the “Servicer”).



  F.   The Security Instrument was further modified by a Modification to
Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing dated as of November 3, 2005 and recorded in the Land Records on
November 9, 2005 in/under Instrument Number D205337539.



  G.   Original Borrower transferred 18.21% of its interest in the Property to
Bowler on February 8, 2006 (“Unauthorized Transfer 1”), creating
tenant-in-common ownership of the Property. Bowler transferred its 18.21%
interest in the Property to Fountain Green on September 29, 2006 (“Unauthorized
Transfer 2”). Original Borrower executed Unauthorized Transfer 1 and Original
Borrower and Bowler executed Unauthorized Transfer 2 without obtaining prior
approval from Noteholder as required by Section 21 of the Security Instrument.
(Hereinafter, Bowler and Fountain Green shall be included in the definition of
“Original Borrower”.)



  H.   Original Borrower has transferred or has agreed to transfer all of its
right, title, and interest in and to the Property to New Borrower (the
“Transfer”).



  I.   New Borrower has agreed to assume all of Original Borrower’s rights,
obligations, and liabilities created or arising under the Loan Documents, with
certain modifications, if any, as set forth in Exhibit C to this Agreement (the
“Assumption”).



  J.   Subject to the full satisfaction of all conditions set forth below, the
Noteholder has agreed to consent to New Borrower’s Assumption.



  K.   Original Borrower desires to be released by the Noteholder from any and
all obligations and liabilities under the terms and provisions of the Loan
Documents, and Noteholder has agreed to release Original Borrower from further
liability (except as provided in Section 14 of this Agreement).

NOW, THEREFORE, in consideration of these premises, the mutual covenants
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

1. Assumption of Obligations. New Borrower covenants, promises and agrees that
New Borrower, jointly and severally if more than one, will unconditionally
assume and be bound by all terms, provisions, and covenants of the Loan
Documents set forth in Exhibit B to this Agreement, as if New Borrower had been
the original maker of the Loan Documents. New Borrower will pay all sums to be
paid and perform each and every obligation to be performed by Original Borrower
under and in accordance with the terms and conditions of the Loan Documents.

2. Affirmation by New Borrower. New Borrower agrees that the Loan Documents set
forth in Exhibit B to this Agreement are and will be and remain in full force
and effect, enforceable against New Borrower in accordance with their terms,
except as modified by Exhibit C to this Agreement. The Property will remain
subject to the lien, charge and encumbrance of the Security Instrument. Nothing
contained in this Agreement or done pursuant to this Agreement will affect or be
construed to affect the lien, charge, and encumbrance of the Security Instrument
or the priority of the Security Instrument over other liens, charges and
encumbrances. Nothing contained in this Agreement or done pursuant to this
Agreement will release or be construed to release or affect the liability of any
party or parties who may now or after the date of this Agreement be liable under
or on account of the Note and the Security Instrument, except as expressly
provided in this Agreement. New Borrower will be liable for the payment of all
sums and the performance of every obligation required under the Loan Documents
to the extent set forth in the Loan Documents as modified by this Agreement.

3. Subordination of Rights of Original Borrower and New Borrower. Any
indebtedness of Original Borrower to New Borrower, or of New Borrower to
Original Borrower, now or existing after the date of this Agreement, together
with any interest on such debt, is hereby subordinated to any indebtedness of
Original Borrower or New Borrower to the Noteholder under the Loan Documents.
Any collection or receipts with respect to any such indebtedness of Original
Borrower to New Borrower, or of New Borrower to Original Borrower, will be
collected, enforced and received by New Borrower or Original Borrower (as
applicable) in trust for the benefit of the Noteholder, and will be paid over to
the Noteholder on account of the indebtedness of Original Borrower and New
Borrower to the Noteholder, but without impairing or affecting in any manner the
liability of Original Borrower or New Borrower under the other provisions of the
Loan Documents and this Agreement. However, until the occurrence of an Event of
Default under the Security Instrument, Original Borrower or New Borrower (as
applicable) will be entitled to retain for its own account all payments made on
account of the principal of and interest on any such indebtedness; provided no
such payment is made more than ten (10) days in advance of the due date.
4. Modification of Note and Security Instrument. New Borrower and Noteholder
agree that the provisions of the Loan Documents are modified as set forth on
Exhibit C to this Agreement.

5. Replacement Reserve. New Borrower and Noteholder agree that a Replacement
Reserve Account will be established with Servicer with payments to be made by
New Borrower to such account in the amount of Three Thousand Nine Hundred Eight
and No/100ths Dollars ($3,908.00) per month, in accordance with the terms and
provisions of the Replacement Reserve Agreement to be executed by New Borrower
and Noteholder on the same date as this Agreement. The failure of New Borrower
to comply with the additional obligations contained in this Section will
constitute an Event of Default under the Security Instrument, and the Noteholder
will be entitled to exercise all remedies available to it under the terms of the
Loan Documents. Original Borrower acknowledges and agrees that by executing this
Agreement it relinquishes all right, title and interest it has or may have in
the Replacement Reserve Account.

6. Repairs. No Repair Escrow is required. Original Borrower acknowledges and
agrees that Noteholder is not holding any funds pursuant to the Repair Escrow,
if any, executed by Original Borrower.

7. Tax and Insurance Escrow. On or prior to the execution of this Agreement, to
ensure that sufficient funds are available for the payment of real estate taxes,
fire, hazard insurance, or other insurance premiums, an escrow account will be
established with Servicer, with payments to be made by New Borrower to such
account in the amount required by Noteholder and/or Servicer. By execution of
this Agreement, Original Borrower acknowledges and agrees that it relinquishes
any right, title or interest it has or may have in any escrow account held by
Servicer in connection with the Property.

8. Guaranty Requirements. On the date of execution of this Agreement, NNN
APARTMENT REIT, INC., a Maryland corporation (jointly and severally if more than
one, “New Guarantor”) will execute and deliver to Noteholder the appropriate
version of the Guaranty (the “Guaranty”) under which the New Guarantor
guarantees the full and punctual payment when due of the “Guaranteed
Obligations” (as such term is defined in the Guaranty). The Guaranty will
provide that New Guarantor is personally liable for zero percent (0%) of the
outstanding principal balance of the Loan. New Guarantor automatically will
become liable for one hundred percent (100%) of all amounts payable under the
Loan Documents upon the occurrence of certain events more specifically set forth
in the Guaranty.

9. Ratification of Original Guaranty. By signing the Acknowledgment and Consent
to this Agreement where indicated below, the Original Guarantor:



  a)   ratifies the guaranty under which it guaranteed payments of certain
amounts under the Loan Documents (the “Original Guaranty”) only to the extent
that it guaranties payments of the Borrower’s liability under Section 18
(ENVIRONMENTAL HAZARDS) of the Security Instrument arising out of conditions
existing on or before the date of this Agreement (“Preexisting Conditions”); and



  b)   agrees that Section 18 (ENVIRONMENTAL HAZARDS) of the Security Instrument
as assumed by New Borrower and modified by this Agreement will continue to be
guaranteed by the Original Guarantor as and to the full extent provided in the
Original Guaranty for such Preexisting Conditions.



  c)   Noteholder hereby releases Original Guarantor from any and all liability
under the Original Guaranty except to the extent that the Original Guaranty
guarantees payment of the Original Borrower’s liability under Section 18 of the
Security Instrument arising out of Preexisting Conditions.



10.   Representations. Original Borrower represents and warrants to Noteholder:



  a)   As of the date of this Agreement, the amount of the unpaid indebtedness
under the Note is Fifteen Million Three Hundred Sixty Six Thousand Three Hundred
Sixty Two and 47/100ths Dollars ($15,366,362.47).



  b)   Interest at the rate set forth in the Note has been paid to Noteholder in
full through and including August 1, 2007.



  c)   All of the representations and warranties in the Loan Documents are true
as of the date on which Original Borrower executes this Agreement.



  d)   No Event of Default (or event which, with the giving of notice or the
passage of time or both, would be an Event of Default) has occurred or is
continuing under the Security Instrument.



  e)   Original Borrower has no claims, offsets, defenses, or counterclaims of
any kind to its performance under, or Noteholder’s enforcement of, the Note and
the other Loan Documents; and to the extent any such counterclaims, setoffs,
defenses or other causes of action may exist, whether known or unknown, Original
Borrower waives all such items. Original Borrower acknowledges that all of
Noteholder’s actions in connection with the Loan have been in compliance with
the terms of the applicable Loan Documents, and Original Borrower acknowledges
and agrees that Noteholder has not breached or failed to perform any duty or
obligation that Noteholder may owe Original Borrower.



  f)   There are no suits or actions threatened or pending against Original
Borrower which affect the enforcement or validity of the Note, the Security
Instrument and/or the Loan Documents.



11.   Additional Transfers. Notwithstanding the Noteholder’s consent to the
Transfer of the Property to New Borrower, New Borrower understands and agrees
that such consent will in no way limit or operate as a waiver of the
Noteholder’s continuing rights under Section 21 of the Security Instrument.



12.   Continuing Obligations. New Borrower will execute, acknowledge and deliver
Replacement Reserve Agreement and such other documents as Noteholder, or
Servicer may require to document the Assumption described in this Agreement and
to more fully effectuate the provisions of this Agreement. The failure of New
Borrower to comply with the additional obligations contained in this Section
will constitute an Event of Default under the Security Instrument, and the
Noteholder will be entitled to exercise all remedies available to it under the
terms of the Loan Documents.



13.   Additional Obligations.



  a)   To induce the Noteholder to consent to New Borrower’s Assumption, in
addition to the covenants and agreements set forth in the Loan Documents, New
Borrower agrees that it will comply with the Additional Obligations set forth on
Exhibit D to this Agreement, if applicable.



  b)   The failure of New Borrower to comply with the Additional Obligations, if
applicable, will constitute an Event of Default under the Security Instrument,
and the Noteholder will be entitled to exercise all remedies available to it
under the terms of the Loan Documents.

14. Release of Original Borrower; Rights of Noteholder.



  a)   In reliance upon Original Borrower’s representations and warranties, the
Noteholder releases Original Borrower from any and all obligations under the
terms and provisions of the Loan Documents; provided, however, that Original
Borrower is not released from any liability pursuant to Section 18
(ENVIRONMENTAL HAZARDS) of the Security Instrument arising out of conditions
existing on or before the date of this Agreement (“Preexisting Conditions”).



  b)   If any material element of Original Borrower’s representations and
warranties are materially false or misleading, this release will be canceled and
Original Borrower will remain obligated under the Loan Documents as though there
had been no release.



  c)   If at any time all or any part of any payment by Original Borrower which
has been applied by the Noteholder to payment of the Loan on or prior to the
date of this Agreement is or must be rescinded, repaid or returned by the
Noteholder for any reason whatsoever (including, without limitation, the
application of any bankruptcy, insolvency or other law), for purposes of this
Agreement, to the extent that such payment is or must be rescinded, repaid or
returned, such payment will be deemed to have continued to be due and payable,
notwithstanding such application by the Noteholder and this Agreement will
continue to be effective as to such payment as though such application by the
Noteholder had not been made. Original Borrower and New Borrower will each
remain liable to the Noteholder for the amount so rescinded, repaid, or returned
to the same extent as if such amount had never originally been received by the
Noteholder, notwithstanding any cancellation of the Note, release or
satisfaction of the Security Instrument, or the cancellation of any other Loan
Document.

15. Expenses. New Borrower’s execution of this Agreement will constitute New
Borrower’s agreement to pay all expenses incurred by the Noteholder in
connection with this Assumption, including without limitation the payment of any
title endorsement costs, legal costs (including in-house legal costs) attorney’s
fees, and assumption fees required by the Noteholder.

16. Miscellaneous.



  a)   This Agreement will be binding upon and will inure to the benefit of the
parties to the Agreement and their respective heirs, successors and permitted
assigns.



  b)   Except as expressly modified by this Agreement, the Note, the Security
Instrument and all other Loan Documents will be unchanged and remain in full
force and effect, and are hereby expressly approved, ratified and confirmed. No
provision of this Agreement that is held to be inoperative, unenforceable or
invalid will affect the remaining provisions, and to this end all provisions of
this Agreement are declared to be severable.



  c)   Time is of the essence of this Agreement.



  d)   This Agreement may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.



  e)   This Agreement will be construed in accordance with the laws of the
jurisdiction in which the Property is located.



  f)   This Agreement may be executed in counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
document.



  g)   All notices given pursuant to the Agreement must be in writing and will
be effectively given if personally delivered or, if mailed, postage prepaid,
certified or registered mail, return receipt requested, to the addresses of the
parties set forth below or to such other address as any party subsequently may
designate in writing.

17. Executed Originals. An executed original of this Agreement will be
(i) attached permanently to the Note as an amendment to the Note, and
(ii) recorded in the Land Records as a modification to the Security Instrument.

18. State Specific Requirements. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER
EACH (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY
ISSUE ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS
NEW BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH
RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.

ATTACHED EXHIBITS. The following Exhibits are attached to this Instrument:

     
[X] Exhibit A
  Legal Description of the Land (required).
[X] Exhibit B
  List of Loan Documents (required).



      [X] Exhibit C Modifications to Note and Security Instrument, (required).



      [ ] Exhibit D Additional Obligations of New Borrower, check if applicable.



      [X] Exhibit E Modification to Assumption Agreement, check if applicable.

1





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.



    ORIGINAL BORROWER:

FS TOWNE CROSSING, L.P.



    a            Texas limited partnership

          By:   MANAGEMENT SOLUTIONS, INCORPORATED
 
  a Texas corporation
General Partner  


 
  By:   /s/ Wendell A. Jacobson



    Wendell A. Jacobson
President

Address for Notice to Original Borrower:
P.O. Box 400; 400 North State Street
Fountain Green, Utah 84632

State of Utah ] ]

County of Sanpete ]

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Wendell A. Jacobson, known to me to be the
President of Management Solutions, Incorporated, a Texas corporation, the
corporation that executed the foregoing instrument, and known to me to be
general partner of FS Towne Crossing, L.P., a Texas limited partnership, that
executed the foregoing instrument, and acknowledged to me that such corporation
executed the same as such general partner and that such limited partnership
executed the same for the purposes and consideration therein expressed.

Given under my hand seal of office this 23 day of August, 2007.

     
/s/ Tina Stephensen
Notary Public in and for the said
County and State
  [Seal] Tina Stephensen
[Seal] Notary Public-State of Utah
[Seal] 255 West Center POB 194
[Seal] Fountain Green, UT 84632
[Seal] Comm. Exp. 08-24-2010
My Commission Expires:
  Printed Name of Notary:
08-24-2010
  Tina Stephensen

[DOCUMENT EXECUTION CONTINUES ON THE FOLLOWING PAGES]

2

ORIGINAL BORROWER:



    BOWLER HOLDINGS, L.C.



    a            Utah limited liability company

By: /s/ R. Lynn Bowler



R.   Lynn Bowler

Manager

State of Utah ] ]

County of Salt Lake ]

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared R. Lynn Bowler, known to me to be the Manager of
Bowler Holdings, L.C., the limited liability company that executed the foregoing
instrument, and executed the same for the purposes and consideration therein
expressed.

Given under my hand seal of office this 27th day of August, 2007.

     
/s/ Kristy Wardle
Notary Public in and for the said
County and State
  [Seal] Notary Public
[Seal] Kristy Wardle
[Seal] My Commission Expires
[Seal] January 26. 2008
My Commission Expires:
  Printed Name of Notary:
1-26-08
  Kristy Wardle

[DOCUMENT EXECUTION CONTINUES ON THE FOLLOWING PAGES]

3

ORIGINAL BORROWER:



    FOUNTAIN GREEN, L.C.

a Utah limited liability company

         
By:
  Bowler Holdings, L.C.  
    a Utah limited liability company, its Managing Member
 
  By:   /s/ R. Lynn Bowler



R.   Lynn Bowler

Manager

State of Utah ] ]

County of Salt Lake ]

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared R. Lynn Bowler known to me to be the Manager of
Bowler Holdings, L.C., a Utah limited liability company, the limited liability
company that executed the foregoing instrument, and known to me to be Managing
Member of Fountain Green, L.C., a Utah limited liability company, that executed
the foregoing instrument, and acknowledged to me that such limited liability
company executed the same as such general partner and that such limited
partnership executed the same for the purposes and consideration therein
expressed.

Given under my hand seal of office this 27th day of August, 2007.

     
/s/ Kristy Wardle
Notary Public in and for the said
County and State
  [Seal] Notary Public
[Seal] Kristy Wardle
[Seal] My Commission Expires
[Seal] January 26. 2008
My Commission Expires:
  Printed Name of Notary:
1-26-08
  Kristy Wardle

[DOCUMENT EXECUTION CONTINUES ON THE FOLLOWING PAGES]

4

NEW BORROWER:

APARTMENT REIT TOWNE CROSSING, LP
a Texas limited partnership

                  By:   APARTMENT REIT TOWNE CROSSING GP, LLC         a Delaware
limited liability company         General Partner             By:   NNN
Apartment REIT Holdings, L.P.         a Virginia limited partnership
 
      Manager  
 
        By:   NNN Apartment REIT, Inc.             a Maryland corporation      
      General Partner
 
          By:    /s/ S. Jay Olander



     S. Jay Olander
 Chief Executive Officer

Tax identification number for New Borrower: 26-052249

Address for Notice to New Borrower:
c/o Triple Net Properties, LLC
1551 N. Tustin Avenue, Suite 300
Santa Ana, California 92705

Commonwealth of Virginia, City of Richmond

BEFORE ME, the undersigned, a Notary Public in and for said City and
Commonwealth, on this day personally appeared S. Jay Olander, known to me to be
the Chief Executive Officer of NNN Apartment REIT, Inc., a Maryland corporation,
the corporation that executed the foregoing instrument, and known to me to be
general partner of NNN Apartment REIT Holdings, L.P., Manager of Apartment REIT
Towne Crossing GP, LLC, general partner of Apartments REIT Towne Crossing, LP,
that executed the foregoing instrument, and acknowledged to me that such
corporation executed the same for the purposes and consideration therein
expressed.

Given under my hand seal of office this 23rd day of August, 2007.

/s/ Brenda M. Holmes
Notary Public in and for the said County and State

      My Commission Expires: 9-30-07 Printed Name of Notary: Brenda M. Holmes

Registration Number: 224930
 

[Seal]
 


5

     
CONSENTED TO BY NOTEHOLDER:
 

 
   
FEDERAL HOME LOAN MORTGAGE
CORPORATION, a corporation organized
and existing under the laws of the Unit
 

ed States
By:
Name:
Title:
   /s/ Ed Gagermeier
 Ed Gagermeier
 Manager – Multifamily Portfolio Services
Date:
   8/28/07

Address for Notice to Noteholder:
8200 Jones Branch Drive
McLean, Virginia 22102

State of Virginia ] ]

County of Fairfax ]

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Ed Gagermeier known to me to be the Manager – MF PS
of Federal Home Loan Mortgage Corporation, the corporation that executed the
foregoing instrument, and executed the same for the purposes and consideration
therein expressed.

Given under my hand seal of office this 28 day of August, 2007.

/s/ Leslie R. Gallahan
Notary Public in and for the said
County and State

My Commission Expires: Printed Name of Notary:

[Seal] Leslie R. Gallahan
[Seal] Notary Public
[Seal] Commonwealth of Virginia
[Seal] My Commission Expires
[Seal] December 31, 2008
Notary Registration # 239709

ACKNOWLEDGED AND CONSENTED TO:

ORIGINAL GUARANTOR:

/s/ Wendell A. Jacobson
WENDELL A. JACOBSON

Date: 8-23-07

Address for Notice to Original Guarantor:
P.O. Box 400; 400 North State Street
Fountain Green, Utah 84632

THE STATE OF Utah, Sanpete County ss:

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Wendell A. Jacobson, known to me to be the
person(s) whose name(s) he subscribed to the foregoing instrument, and
acknowledge to me that he executed the same for the purposes and consideration
therein expressed.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 23 day of August, 2007.

     
/s/ Tina Stephensen
Notary Public in and for
Sanpete County, Utah
  [Seal] Tina Stephensen
[Seal] Notary Public-State of Utah
[Seal] 255 West Center POB 194



    [Seal] Fountain Green, UT 84632
[Seal] Comm. Exp. 08-24-2010

[DOCUMENT EXECUTION CONTINUES ON THE FOLLOWING PAGES]

6

NEW GUARANTOR:

NNN APARTMENT REIT, INC.
a Maryland corporation

By: /s/ S. Jay Olander
S. Jay Olander
Chief Executive Officer


Date: August 23, 2007

Address for Notice to New Guarantor:
c/o Triple Net Properties, LLC


1551 N. Tustin Avenue, Suite 300
Santa Ana, California 92705

THE COMMONWEALTH OF Virginia, RICHMOND CITY ss:

BEFORE ME, the undersigned, a Notary Public in and for said City and
Commonwealth, on this day personally appeared S. Jay Olander, known to me to be
the Chief Executive Officer of NNN Apartment REIT, Inc., the corporation that
executed the foregoing instrument, and known to me to be the person and officer
whose name is subscribed to the foregoing instrument, and acknowledged to me
that the same was the act of the said corporation and that he executed the same
as the act of such corporation for the purposes and consideration therein
expressed and in the capacity therein stated.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 23rd day of August, 2007.

/s/ Brenda M. Holmes
Notary Public in and for City of Richmond County, Virginia

Registration No. 224930
My expiration expires: 9-30-07

[Seal]

7